Name: Council Regulation (EEC) No 348/79 of 5 February 1979 on measures designed to adjust wine-growing potential to market requirements
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 3 . 79 Official Journal of the European Communities No L 54/81 COUNCIL REGULATION (EEC) No 348/79 of 5 February 1979 on measures designed to adjust wine-growing potential to market requirements THE COUNCIL OF THE EUROPEAN COMMUNITIES, those carried out under development plans which meet the conditions laid down in Council Directive 72/ 159/EEC of 17 April 1972 on the modernization of farms (4 ); whereas, however, experience has shown that, in the Member States where the production of quality wines psr constitutes the predominant part of total wine production and the prohibition on new planting covers almost all the areas under vines, the last abovementioned exemption endangers the effectiveness of that prohibition; whereas, therefore, this exemption should not be provided for these Member States ; Whereas replanting should be subject to criteria designed to improve the quality of wine production; whereas it should therefore be stipulated that replanting is to be carried out with recommended varieties and, if market demand or the classification of the variety in question so warrants, with certain authorized varieties ; Whereas some vine growers have acquired the right under various national laws to plant or replant; whereas the re-establishment of the balance of the market could be jeopardized if this right were exercised during the period when new plantings are prohibited; whereas undeniable public interest therefore requires suspension of the exercise of such a right during this period, accompanied by extension of its validity by an equivalent period; Whereas, in order to adjust wine-growing potential to market requirements for as long as possible, appropriate measures should be taken before 1 October 1979, taking into account the suitability for wine production of the various regions of the Community and the existence in these regions of viable alternatives in terms of agricultural crops, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ( x ), and in particular Article 31 (5 ) thereof, Having regard to the proposal from the Commission ( 2), Having regard to the opinion of the European Parliament ( 3 ), Whereas there is a pronounced imbalance on the market in table wine at present; whereas the smooth functioning of the common organization of this market could be jeopardized as a result; Whereas, furthermore, the report referred to in Article 31 (4) of Regulation (EEC) No 337/79 shows that there will , on average, be a tendency in the next few years for production to exceed foreseeable needs ; whereas appropriate measures should therefore be taken as regards new planting and replanting of vineyards in order to prevent the formation of structural surpluses ; whereas this situation calls for new guidelines aimed at putting a brake on production and re-establishing the balance of the market in both the short and the long term ; Whereas in order to prevent an increase in the production of table wines new plantings of wine grape vine varieties should be prohibited, at least for a period; Whereas an exemption from this prohibition is justified in the case of new plantings intended for the production of quality wines psr in those Member States where the production of such wines does not constitute the predominant part of total wine production over a given period; whereas in addition an exemption is also justified, owing to their small number, in the case of new plantings carried out in Member States which produce annually less than 5 000 hectolitres of wine, in the case of those effected following expropriation measures in the public interest, as also in the case of HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation : (a) ' replanting' means the planting of vines after grubbing-up has been carried out within the past four years over an equivalent area on the same holding; (*) See page 1 of this Official Journal . ( 2) OJ No C 276, 20. 11 . 1978 , p . 78 . (3) OJ No C 296, 11 . 12 . 1978 , p. 58 . (4 ) OJ No L 96, 23 . 4. 1972, p. 1 . No L 54/82 Official Journal of the European Communities 5 . 3 . 79 (b ) 'new planting' means a planting of vines which does not correspond to the definition of replanting given in ( a). 1 December 1976 to the date specified in the first subparagraph of Article 2 ( 1 ). During this period exercise of the right in question shall be suspended. Article 5 1 . The Council , acting in accordance with the procedure laid down in Article 43 (2 ) of the Treaty, shall adopt, before 1 October 1979, the measures necessary to ensure that wine-growing potential is adapted to market requirements, taking into account :  the suitability for wine production of the various regions of the Community, and  the existence in each of these regions of viable alternatives in terms of agricultural crops. Article 2 1 . All new planting of vine varieties classified as wine grape varieties for the administrative unit concerned shall be prohibited until 30 November 1979 . As from the date on which this Regulation enters into force, Member States shall no longer grant authorizations for new planting. 2 . However, the following shall be exempt from the prohibition provided for in paragraph 1 : ( a ) in Member States whose production of quality wines psr was less than 50% of the total wine production during the 1972/73 , 1973/74 and 1974/75 wine-growing years :  new planting intended for the production of quality wines psr,  new planting carried out under development plans which meet the conditions laid down in Directive 72/159/EEC; (b ) new planting carried out in Member States which produce less than 5 000 hectolitres of wine annually using grapes harvested on their territory ; ( c) new planting carried out after reallocation measures or measures concerning expropriation in the public interest adopted under current national legislation. 2 . The Council , acting in accordance with the procedure laid down in Article 43 (2 ) of the Treaty, shall decide, before 1 December 1979, to extend if necessary the validity of Articles 2 and 3 . Such extension shall apply simultaneously to both Articles. 3 . Member States shall forward to the Commission all data relating to the exemptions provided for in Article 2 (2 ). 4 . Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . Article 6 1 . Council Regulation (EEC) No 1162/76 of 17 May 1976 on measures designed to adjust wine-growing potential to market requirements (*), as last amended by Regulation (EEC) No 2776/78 (2), is hereby repealed. Article 3 All replanting and all new planting shall be carried out until the deadline laid down in Article 2 ( 1 ) with the varieties classified for the administrative unit concerned : (a) in the category of recommended varieties ; or (b ) in the category of authorized varieties entered on a list to be drawn up . 2 . References to the Regulation repealed in paragraph 1 shall be construed as references to this Regulation. Article 7 This Regulation shall enter into force on 2 April 1979 .Article 4 The period of validity of a right to plant or replant existing under national laws on 27 May 1976 shall be extended by a period equivalent to the period from (*) OJ No L 135 , 24. 5 . 1976, p. 33 . ( 2 ) OJ No L 333 , 30 . 11 . 1978 , p. 1 . 5 . 3 . 79 Official Journal of the European Communities No L 54/83 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1979 . For the Council The President P. MEHAIGNERIE